Pee Curiam.
A motion is made to strike the bill of exceptions in this cause upon the ground that it was not presented to the trial judge for authentication within the time allowed by the special order granting thirty days additional time for the presentation of the bill of exceptions. The extension of time was for thirty days after the final adjournment of the court for the term. See Lamb v. State, 50 Fla., 106, 38 South. Rep., 906.
The court adjourned for the term March 30th, 1910. On April 30th, 1910, the bill of exceptions was left at the office of the circuit judge, but it was not delivered to or seen by him till May 2nd, 1910, when he signed it. Even if leaving the bill of exceptions at the office of the judge could be regarded as a proper presentation to the judge, the thirty days additional time allowed for the presentation expired- with April 29th, 1910, and a presentation to the judge after that time was too late.' The proposed bill of exceptions was not presented to the trial judge for *35authentication within the time allowed by the court by virtue of Eule 97 of the Circuit Court Eules. and the presentation and authentication after the expiration of the time granted is ineffectual.
The motion to strike the bill of exceptions is granted. Bush v. State, 21 Fla., 569; Bowden v. Wilson, 21 Fla., 165.
The assignment of errors is confined to matters that exist only in the bill of exceptions and as the bill of exceptions is stricken, the judgment must be affirmed. Anderson v. Winer & Whaley, 50 Fla., 177, 39 South. Rep. 31; Lassiter & Co. v. Zapf, 57 Fla., 89, 48 South. Rep., 749.
It is so ordered.
All concur.